         Case 1:16-cv-06392-JPO Document 143 Filed 03/01/19 Page 1 of 5



                                              March 1, 2019
VIA ECF

Hon. J. Paul Oetken, U.S.D.J.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re:     VR Optics, LLC v. Peloton Interactive, Inc.
                       Civil No. 16-6392 (JPO)

Dear Judge Oetken:

        This firm represents Plaintiff VR Optics, LLC and Third-Party Defendants Villency Design
Group, LLC, Eric Villency, and Joseph Coffey (collectively, “VRO/VDG”). We submit this letter
motion pursuant to Paragraph 4(B) of Your Honor’s Individual Practices in Civil Cases, and Rule
45(d)(2)(B)(i) of the Federal Rules of Civil Procedure, seeking to compel production of a narrow
set of documents relating to financing that Defendant and Third-Party Plaintiff Peloton Interactive,
Inc. (“Peloton”) applied for and received from non-party                                VRO/VDG
requested these documents from Peloton, but Peloton has refused to produce them, and VRO/VDG
has subpoenaed the documents from              , but          also has refused to produce them.

       The requested documents are directly relevant to the issue of the credibility of Peloton’s
key witness, its CEO, John Foley. From Foley’s deposition testimony, it appears likely that the
requested documents will show that,

                                                                                         Therefore,
both Peloton and            should be compelled to produce the documents.

Background


                                                                   (excerpts attached as Exhibit
A). In connection with that financing, Peloton’s executives were required to complete
questionnaires,
      For example, Peloton co-founder, Graham Stanton, testified at his deposition:
        Case 1:16-cv-06392-JPO Document 143 Filed 03/01/19 Page 2 of 5
Honorable J. Paul Oetken
March 1, 2019
Page 2




                                             (excerpts attached as Exhibit B).

       Peloton’s CEO, John Foley, on the other hand, admitted at his deposition that
        Case 1:16-cv-06392-JPO Document 143 Filed 03/01/19 Page 3 of 5
Honorable J. Paul Oetken
March 1, 2019
Page 3




       VRO/VDG requested that Peloton produce



          Exhibit C at 2. Peloton did not respond to the request or to VRO/VDG’s follow up
requests to meet and confer. See Exhibit C at 1, 3. VRO/VDG then subpoenaed the documents
from             See January 31, 2019 Subpoena attached as Exhibit D. The January 31 Subpoena
sought exactly the same, narrow set of documents –

        Nonetheless, by letter dated February 13, 2019,         objected to the subpoena and
informed VRO/VDG that it simply would “not be producing any documents in response to the
Subpoena.” Exhibit E at 2. As discussed below, both Peloton and          should be compelled
to produce this narrow set of documents.
         Case 1:16-cv-06392-JPO Document 143 Filed 03/01/19 Page 4 of 5
Honorable J. Paul Oetken
March 1, 2019
Page 4

The Subpoena was Timely Served

                  objects that the subpoena was returnable after the February 1, 2019 close of fact
discovery. It lacks standing to lodge such an objection.             is not a party to this case, and
the discovery schedule has no impact upon it. Whatever burden there might be on                (there
is virtually none) would be the same whether the subpoena had been served three months ago or
three months from now. In any event, VRO/VDG served the Subpoena on January 31, 2019, prior
to the discovery end date of February 1, immediately after first requesting the documents from
Peloton and after confirming                                                                       on
January 24, 2019. Further, Peloton itself just filed a motion to compel production of additional
documents it says it learned of in the January depositions, expert discovery does not close until
May 3, 2019, and the dispositive motion deadline is not until June 3, 2019. Contrary to

discovery deadline. See, e.g., Taylor Precision Prods. v. Larimer Grp. Inc., 2017 U.S. Dist. LEXIS
54603 (S.D.N.Y. Feb. 27, 2017) (concluding that non-party subpoena served shortly before the
deadline for completion of fact discovery was timely under Rule 45).

        Even the cases cited in              objection letter do not state that a subpoena returnable
after the close of discovery cannot be enforced. For instance, in Marvin Lumber & Cedar Co. v.
PPG Indus., 177 F.R.D. 443 (D. Minn. 1997), the court refused to enforce a non-party subpoena
but noted that, “[t]he close of discovery does not prohibit [plaintiff] from serving a subpoena duces
tecum upon [another entity], because [the other entity] is a non-party to the litigation.” 177 F.R.D.
at 445 (emphasis added). And, in Kelly v. Wright Medical Technology, Inc., 2003 WL 40473
(S.D.N.Y Jan. 3, 2003) the plaintiff, who had served a non-party subpoena on the last day of fact
discovery, was previously aware that a non-party possessed certain relevant documents, but
“offered no explanation for her failure to seek this material earlier.” 2003 WL 40473, at *1. As
stated above, VRO/VDG did not delay; VRO/VDG confirmed the existence of the
                                                                          and then immediately sought
their production from Peloton and subpoenaed

        Of course, the Court has broad discretion to direct and manage pre-trial discovery. See
Wills v. Amerada Hess Corp., 379 F.3d 32, 41 (2d Cir. 2004). Here, there will be no undue burden
on Peloton or          , and, therefore, they should both be ordered to produce this narrow set of
relevant documents.

The Questionnaires are Relevant to the Claims in this Matter

                  further objects to the Subpoena on the basis that the documents are “irrelevant
and immaterial to the issues in the case.” Exhibit E at 1.            is not a party to this lawsuit
and has no standing to argue what is and is not relevant. Regardless, the documents VRO/VDG
has requested are
                                                                          he is not credible, and if
this case reaches trial, his credibility will be directly at issue.
         Case 1:16-cv-06392-JPO Document 143 Filed 03/01/19 Page 5 of 5
Honorable J. Paul Oetken
March 1, 2019
Page 5

The Documents will be Subject to the Terms of the Parties’ Stipulated Protective Order

                    final objection is based on its assertion that the requested documents are the
subject of a confidentiality agreement between            and Peloton. This objection is misplaced,
as the Stipulated Protective Order entered by this Court on May 15, 2018, expressly provides for
the protection of documents produced by non-parties. See ECF Doc. No. 82 at 2.3 (defining
“Designating Party” to include a “Party or Non-Party”); 2.13 (including “Non-Party” in the
definition of “Producing Party”); 5.1 (“Each Party or Non-Party that designates information or
items for protection under this Order . . .”). Indeed, VRO/VDG provided              with a copy of
the Stipulated Protective Order, along with the express instruction that the documents could be
produced “in accordance with the Protective Order in this case, attached as [an exhibit].” Exhibit
D at 6.

Both Peloton and               Must Produce


                   counsel’s response letter states that

                                                                     Exhibit E at 2. If that is true,
           should respond to the subpoena with an affidavit indicating as much. But what is more
likely is that this representation is a hasty response by             counsel, who does not have
personal knowledge, because
                                      Further,            certainly has documents responsive to
VRO/VDG’s first request for production:

                       Exhibit D at 6.

        Given            ’s unreliable representation, and its refusal to produce any other
documents, as well as Peloton’s refusal to even engage regarding these requests, VRO/VDG is
rightly suspicious that Peloton and           are working together to avoid production of these
documents. Thus, both              and Peloton (which, according to its former President and co-
founder,         , certainly had these documents in the past) must produce the responsive
documents in their possession, so that VRO/VDG can be sure it has received the documents that
exist.

       For these reasons, VRO/VDG respectfully request that the Court compel Peloton and
         to produce the documents requested in the attached January 31, 2019 Subpoena.

                                              Respectfully submitted,

                                              s/ Paul S. Doherty III

                                              Paul S. Doherty III
cc:    Counsel of Record (via ECF)
       Attorneys for          (via email and mail)
